NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0348n.06

                                           No. 20-4077

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                              Jul 19, 2021
 UNITED STATES OF AMERICA,                        )
                                                                         DEBORAH S. HUNT, Clerk
                                                  )
        Plaintiff-Appellee,
                                                  )
                                                  )    ON APPEAL FROM THE UNITED
        v.
                                                  )    STATES DISTRICT COURT FOR THE
                                                  )    NORTHERN DISTRICT OF OHIO
 TAMIKO PARKER,
                                                  )
        Defendant-Appellant.                      )                                     OPINION



BEFORE: SUTTON, Chief Judge; SUHRHEINRICH and NALBANDIAN, Circuit Judges.

       NALBANDIAN, Circuit Judge. Tamiko Parker stole money from a charitable

organization while she served as its executive director. She was indicted for theft of federal funds

and pled guilty. See 18 U.S.C. § 666(a). In calculating Parker’s Sentencing Guidelines range, the

district court applied several enhancements before sentencing Parker to 33 months in prison.

Parker now says the application of two of these enhancements amounted to impermissible double

counting. We AFFIRM.

                                                 I.

       Tamiko Parker formerly served as the executive director of Collinwood & Nottingham

Villages Development Corporation (CNVDC). CNVDC, a recipient of federal funds, is a

charitable organization that acquires, owns, leases, and develops property in Cleveland, Ohio.

Among other things, CNVDC refurbishes blighted or run-down properties and rents them to

members of the community under a federal rent-to-own program.
No. 20-4077, United States v. Parker


         Parker’s responsibilities included overseeing CNVDC’s development projects. As a result,

Parker had access to the organization’s bank accounts, including checks, debit and credit cards,

and other finances. Unfortunately, Parker abused her privileges. She wrote checks and money

orders from CNVDC’s accounts that she cashed for herself; she used the company debit card to

make personal purchases at Harley Davidson, T.J. Maxx, Sephora, Pier I, Victoria’s Secret, and a

casino; she withdrew cash from CNVDC’s accounts for her own use; and she double deposited her

paychecks. In the end, Parker stole over $195,000 from CNVDC.

         After Parker left CNVDC in shambles, a grand jury indicted her for violating 18 U.S.C.

§ 666(a). Section 666(a) prohibits agents of certain organizations from stealing or embezzling the

organization’s money. See 18 U.S.C. § 666(a). Parker pled guilty, and the district court sentenced

her to 33 months in prison. That sentence fell at the high end of Parker’s Sentencing Guidelines

range.

         The meat of this appeal is in the district court’s calculation of Parker’s Guidelines range.

Parker says the district court “double counted” some of her conduct when it calculated her

Guidelines range. The district court’s math here is easy to track: The court started off with a base

offense level of six, corresponding to the level set for violations of § 666(a). See U.S.S.G.

§ 2B1.1(a)(2). It then applied three enhancements. First, it added ten levels to Parker’s base level

because she stole over $150,000. See U.S.S.G. § 2B1.1(b)(1)(I). Then it imposed a pair of two-

level enhancements, the first for Parker’s misrepresentations that she was acting on behalf of

CNVDC, see U.S.S.G. § 2B1.1(b)(9)(A), and the second because Parker abused her position of

public trust, see U.S.S.G. § 3B1.3. After Parker accepted responsibility for her crimes at

sentencing, giving her a three-level reduction, her base offense level landed at 17. Combined with




                                                  2
No. 20-4077, United States v. Parker


Parker’s criminal history category of II, her Guidelines range was 27 to 33 months. And as we

already noted, the district court imposed a 33-month sentence.

       Parker now appeals her sentence. She makes two arguments. First, she says the district

court engaged in impermissible “double counting” when it imposed a two-level enhancement for

Parker’s misrepresentations that she was acting on behalf of CNVDC. According to Parker, her

base offense level already captured that conduct. And second, Parker argues that the application

of both § 2B1.1(b)(9)(A) for her misrepresentations and § 3B1.3 for her abuse of trust likewise

double counts the same conduct.

       Neither of these arguments persuades us. We address them in turn. In reviewing the district

court’s application of the Sentencing Guidelines, we “must ‘accept the findings of fact of the

district court unless they are clearly erroneous and . . . give due deference to the district court’s

application of the guidelines to the facts.’” United States v. Simmerman, 850 F.3d 829, 832 (6th

Cir. 2017) (quoting 18 U.S.C. § 3742(e)).

                                                 II.

                                                 A.

       Parker’s first argument is that applying the enhancement from U.S.S.G. § 2B1.1(b)(9)(A)

is “double counting” because the conduct the enhancement targets was already counted in Parker’s

base offense level. In some cases, it may indeed be impermissible for a district court to “double

count” a defendant’s conduct when sentencing her. “Double counting occurs when precisely the

same aspect of a defendant’s conduct factors into his sentence in two separate ways.” United States

v. Walters, 775 F.3d 778, 782 (6th Cir. 2015) (cleaned up). It follows, then, that “[n]o double

counting occurs if the defendant is punished for distinct aspects of his conduct.” Id.




                                                 3
No. 20-4077, United States v. Parker


       Section 2B1.1(b)(9)(A) punishes conduct distinct from that captured by Parker’s base

offense level. Indeed, “an examination of the language in [Parker’s] [i]ndictment, the relevant

statutes, and the Sentencing Guidelines reveals that” there was no impermissible double counting.

Walters, 775 F.3d at 783.

       Start with Parker’s indictment. It accused her of embezzling, stealing, and obtaining by

fraud at least $5,000 belonging to CNVDC. This tracks the language of 18 U.S.C. § 666. The

statute prohibits “agents” of certain “organizations” from “embezzl[ing], steal[ing], [or]

obtain[ing] by fraud . . . property that is valued at $5,000 or more, and is owned by, or is under the

care, custody, or control of such organization.” 18 U.S.C. § 666(a)(1)(A). So the statute targets

specific acts by the organization’s agent: Embezzling, stealing, or obtaining the organization’s

money by fraud.

       But § 2B1.1(b)(9)(A) takes aim at different conduct. It increases a defendant’s offense level

for “misrepresent[ing] that the defendant was acting on behalf of a charitable, educational,

religious, or political organization, or a government agency.” U.S.S.G. § 2B1.1(b)(9)(A). The

district court applied § 2B1.1(b)(9)(A) because Parker collected and pocketed cash rent, made

debit and credit card charges to CNVDC accounts for personal benefits, and withdrew cash from

CNVDC’s bank accounts by misrepresenting that she was doing so on behalf of CNVDC.

       Applying the enhancement here did not cause double counting. We need only consider

Parker’s rent-collection scheme to see why. This scheme was part of Parker’s broader

embezzlement and theft spree. Parker would go to CNVDC tenants and demand rent in cash or

threaten eviction. The tenants would cede to these demands—after all, Parker was CNVDC’s

executive director, and they were renting from CNVDC. Of course, rather than deposit the cash in

CNVDC’s accounts, Parker would pocket it.



                                                  4
No. 20-4077, United States v. Parker


       Section     2B1.1(b)(9)(A)      captures   the   first   half   of   this   scheme—Parker’s

misrepresentations—and § 666(a) captures the second half—Parker’s theft of the cash. So the

enhancement punished different aspects of Parker’s crime from what § 666(a) targets. See Walters,

775 F.3d at 782. Indeed, if Parker went to the tenants, demanded cash rent, but walked away

emptyhanded, she would not have violated § 666(a) (though she might incur other liability).

Likewise, if tenants simply mailed in their rent checks and Parker intercepted them before they

could make it into CNVDC’s bank accounts, then § 2B1.1(b)(9)(A) would not apply.

       As we have already stated, “where a defendant is penalized for distinct aspects of his

conduct, no double counting takes place.” Walters, 775 F.3d at 784. Because § 2B1.1(b)(9)(A)

punishes Parker for her misrepresentations, and not her distinct act of pocketing CNVDC’s money

for her own use, the district court’s application of the Guideline did not lead to impermissible

double counting.

                                                  B.

       We turn next to Parker’s second claim, which also relies on a double-counting theory. This

time, Parker says the district court engaged in double counting when it applied both U.S.S.G. §§

2B1.1(b)(9)(A) and 3B1.1. This argument meets the same fate as the first.

       For starters, Parker did not preserve this objection below. Though Parker contended before

the district court that applying § 2B1.1 caused double counting vis-à-vis her base offense level,

she never suggested that application of § 2B1.1 together with § 3B1.3 created similar problems.

Not when the district court solicited objections to Parker’s presentence report early in Parker’s

sentencing, and not when the district court fielded the parties’ Bostic objections. See United States

v. Bostic, 371 F.3d 865, 872–73 (6th Cir. 2004). So, as the government points out, we review the

application of the enhancements together for plain error. See United States v. Vonner, 516 F.3d



                                                  5
No. 20-4077, United States v. Parker


382, 385 (6th Cir. 2008) (en banc). That means Parker must show the application of both

enhancements was an “obvious or clear” error that affected both Parker’s “substantial rights” and

“the fairness, integrity, or public reputation of the judicial proceedings.” Id. at 386 (quoting United

States v. Gardiner, 463 F.3d 445, 459 (6th Cir. 2006)).

       But Parker does not establish any error, let alone plain error. We noted above that

§ 2B1.1(b)(9)(A) bumps a defendant’s offense level up two if the offense involved “a

misrepresentation that the defendant was acting on behalf of a charitable . . . organization.”

U.S.S.G. § 2B1.1(b)(9)(A). Compare that to § 3B1.3, which imposes a two-level enhancement

when “the defendant abused a position of public or private trust . . . in a manner that significantly

facilitated the commission or concealment of the offense.” U.S.S.G. § 3B.1.3.

       These enhancements target different aspects of Parker’s crime. Consider our decision in

United States v. Smith, 516 F.3d 473 (6th Cir. 2008). There, Smith landed a job as executive

director of a local Red Cross chapter. While serving in that position, Smith “used . . . donations

and other money from the chapter’s bank accounts to support her drug and alcohol habits, to pay

for a personal vacation and to buy furniture, jewelry, electronics and a tractor/snowblower.” Id. at

475 (cleaned up). The district court there applied both § 2B1.1(b)(9)(A) and § 3B1.3, and we

affirmed. “The abuse-of-trust enhancement accounts for Smith’s exploitation of her position as

executive director,” we reasoned, “while the misrepresentation enhancement accounts for Smith’s

deceptions in misleading contributors that their donations would go to charitable purposes rather

than her own.” Id. at 476.

       So too here. Just as the § 2B1.1 enhancement in Smith punished Smith for her deception in

misleading contributors, here it punishes Parker for misleading CNVDC’s tenants and vendors.

That is distinct from the § 3B1.3 enhancement for abuse of trust, which sanctions Parker for her



                                                  6
No. 20-4077, United States v. Parker


“exploitation of her position as executive director.” Id. The former harmed CNVDC’s

beneficiaries, including its tenants, and the latter the organization itself. See id. So the two

enhancements here target not only different conduct, but they also penalize different harms.

“In the final analysis, it is not double counting, but single counting, to punish [Parker] twice for

distinct aggravating qualities of her offense.” Id. at 477.

         The district court did not double count Parker’s conduct in applying both §§ 2B1.1 and

3B1.3.

                                                 III.

         We AFFIRM the district court.




                                                  7